UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4115


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PHILLIP ASHER, a/k/a Phillip Reynolds,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:17-cr-00578-MGL-1)


Submitted: September 24, 2019                               Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Connie D. Breeden, CONNIE D. BREEDEN LAW OFFICE, Columbia, South Carolina,
for Appellant. James Hunter May, Assistant United States Attorney, Alyssa Leigh
Richardson, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Phillip Asher pleaded guilty to wire fraud, in violation of 18 U.S.C. § 1343 (2012),

and was sentenced to 33 months in prison—a term at the bottom of the advisory Guidelines

range. Asher now appeals. Appellate counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no meritorious issues for appeal,

but questioning whether the district court complied with Fed. R. Crim. P. 11 in accepting

Asher’s plea, and whether the court erred in rejecting Asher’s argument for a variant

sentence based on his view that the Guidelines range overstated his criminal history. Asher

has also filed a pro se supplemental brief on appeal. *

       Reviewing Asher’s plea colloquy for plain error—because Asher did not move to

withdraw his guilty plea or otherwise object at the plea hearing, see United States v.

Williams, 811 F.3d 621, 622 (4th Cir. 2016)—we conclude that the district court fully

complied with the requirements of Rule 11, and that Asher’s plea was knowing, voluntary,

and supported by a factual basis. Asher’s guilty plea is therefore valid.

       We further conclude that the district court did not err in sentencing Asher. The

district court properly calculated the advisory Guidelines range, responded to the parties’

sentencing arguments, and thoroughly explained the chosen sentence. In addition, Asher

withdrew his objections to the calculation of the Guidelines range at sentencing, and has




       *
       We have considered the issues raised in Asher’s pro se brief and conclude that they
lack merit.

                                              2
failed to rebut the presumption of reasonableness applied to the court’s sentence within

that range. See United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the district court’s judgment

and Asher’s conviction and sentence. This court requires that counsel inform Asher, in

writing, of the right to petition the Supreme Court of the United States for further review.

If Asher requests that a petition be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on Asher.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              3